Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, as filed 04/24/2020, are examined herein. 

Claim Rejections - 35 USC § 101
Claim(s) 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “method of cost sharing”. 
Claim 1 is directed to the abstract idea of “cost sharing” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “selecting an affinity group, wherein said group further comprises at least two participants having at least a common reason to be part of such affinity group; determining at least a rule or frequency for such affinity group payment rotation; establishing a contribution procedure for such payments and contributing to same; digitizing said affinity group payment to meet said affinity group medication or treatment needs; wherein the contributions and payment process are mutualized for the purposeful payment to serve a cost of treatment and medication.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a payment system”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of cost sharing.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of cost sharing using computer technology (e.g. a payment system). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
The dependent claims recite additional elements such as “use of biometric information to verify membership”,  and “wherein the directed or purposeful payment system is applied to other needs such as education or home building.”  These additional elements of the claim represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of determining amounts for cost sharing.
Dependent claims 2-6 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-6 is/are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Antecedent Basis
Claim 1 recites  the limitation “selecting an affinity group … at least a common reason to be part of such affinity group”.  It is not clear if the if the affinity group referred to as “such affinity group” is the same affinity group selected in the first limitation of the claim (“selecting an affinity group”) or is one of the kind of affinity group of the first limitation of claim 1. Claim 1 further recites the limitation “the contributions and payment process”. It is not clear which of the above steps are considered to be the contributions and payment process.  Claims 2-6 do not clarify the uncertainties and stand rejected due to dependency on claim  1.  Claim 4 recites the limitation “the affinity group members”, it is not clear if the members of claim 4 are the same as the “affinity group … participants” of claim 1. Claim 6 recites the limitation “the directed or purposeful payment system.” It is not clear which features of claim 1 are considered to be “the directed or purposeful payment system” of claim 6.

Unclear Scope
Claim 1 recites the limitation “wherein the contributions and payment process are mutualized for the purposeful payment to serve a cost of treatment and medication.” It is not clear if the “purposeful payment” is applied exclusively to treatment and medication, or if the “purposeful payment” comprises payments for treatment and medication. Said differently, it is not clear if the limitation “are mutualized for the purposeful payment to serve a cost of …” is intended to be open-ended or closed. See MPEP 2111.03.
Claim 5 recites a step of “directed to assuring the last mile in the delivery of health care.” The term "last mile" is not defined by the claim, the specification does not provide a standard for ascertaining if this term is meant literally or figuratively. Further, if the term is meant literally, it is not clear where this distance would be measured from.  Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The broadest reasonable interpretation of the instant limitation includes “directed to assuring the delivery of health care”.  Applicant is referred to In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989) "An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…".

Claim Rejections - 35 USC § 102
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1)] as being anticipated by  US 20060111934 (Meggs).

Regarding claim 1, Meggs teaches a method of mutualizing a payment system, comprising:
selecting an affinity group, wherein said group further comprises at least two participants having at least a common reason to be part of such affinity group; (FIG. 3 and [0021] “mutual sharing association”, [0025])
determining at least a rule or frequency for such affinity group payment rotation;  ([0010] “means for assigning”)
establishing a contribution procedure for such payments and contributing to same; (FIG. 3 and [0055-0056])
digitizing said affinity group payment to meet said affinity group medication or treatment needs; (FIG. 3 and [0055-0056] “calculated”, “requested”)
wherein the contributions and payment process are mutualized for the purposeful payment to serve a cost of treatment and medication. (FIG. 3 and [0055] “average or equal share to be submitted by all members”)

Regarding claim 3, Meggs teaches the method of claim 1, and Meggs further teaches:
wherein the purpose of the affinity group is limited to medical treatment and related transactions. (FIG. 2 and [0054] “sharing of medical needs”)

Regarding claim 4, Meggs teaches  method of claim 1,  and Meggs further teaches:
wherein the affinity group members are registered with a directed or purposeful payment process for the dispensation of medical treatment or related transaction. ([0072-0073] “selection of benefit levels”)

Regarding claim 5, Meggs teaches the method of claim 1,  and Meggs further teaches:
wherein the payment system is directed to assuring the last mile in the delivery of health care. ([0077] “health care coverage”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060111934 (Meggs) in view of US 20170352065 (Lewis).

Regarding claim 2, Meggs teaches the method of claim 1. Meggs does not explicitly teach, but Lewis does teach:
wherein membership or registration in the affinity group is verified by biometric information. ([0049] “donor authentication information … biometric”)
Further, it would have been obvious, as of the effective filing date of the instant invention, to combine the fund sharing system of Meggs with the biometric authentication and use of funds for education of Lewis, because Lewis explicitly teaches [0003] “People often seek out ways to help less fortunate individuals and/or individuals in need of assistance… While the people making the donations want to be generous, they also want to be confident that their donations, and particularly their monetary donations, are directed to individuals truly in need and will likely be used in a manner related to such need.”  See MPEP 2143.I.G.

Regarding claim 6, Meggs teaches the method of claim 1. Meggs does not explicitly teach, but Lewis  does teach:
wherein the directed or purposeful payment system is applied to other needs such as education or home building. ([0017] “allows use of funds from the account on … education”)




Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060111934 (Meggs) virtual share exchange apparatus and method
US 20120116854 (Phipps) participant vote based program
US 20140365237 (Oteng-Attakora) “coordination of payment of patient healthcare in developing countries” FIG. 4C invoice to family
US 20140172704 (Atagun) shared pools for common transactions FIG. 1 #106 rules
US 20140304186 (Brown) directed charitable giving
US 20150095249 (Holou) diaspora engager.com FIG. 6 “post need” “gifter/donor”
US 20170352065 (Lewis) facilitating donation transactions. [0017] pharmaceutical [0049] biometric
US 20190080406 (Molinari) escrow and closing wallets for transactions [0038] biometric
US 20190043138 (Blake) social finance network platform, education
US 20210174402 (Barakat) system for facilitating benefaction [0005] “ the conditions can relate to shared interests between the beneficiary and the benefactor.” [0059] fingerprint
US 10467663 (Ocampo) goals-based financial registry (45) biometric

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

/CLAIRE A RUTISER/Examiner, Art Unit 3692